Name: Commission Regulation (EC) No 1498/2004 of 24 August 2004 amending Regulation (EC) No 633/2004 laying down detailed rules for implementing the system of export licences in the poultrymeat sector
 Type: Regulation
 Subject Matter: trade policy;  animal product;  tariff policy
 Date Published: nan

 25.8.2004 EN Official Journal of the European Union L 275/8 COMMISSION REGULATION (EC) No 1498/2004 of 24 August 2004 amending Regulation (EC) No 633/2004 laying down detailed rules for implementing the system of export licences in the poultrymeat sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organisation of the market in poultrymeat (1), and in particular Articles 3(2) and 8(12) thereof, Whereas: (1) The economic situation on the poultrymeat export markets varies widely. The conditions on which export refunds are granted for products in this sector should therefore be specified. (2) In order to attain more effectively the objectives of adjustment of the method for the allocation of the quantities which may be exported with a refund and the most efficient possible use of the resources available, as referred to in Article 8(2) of Regulation (EEC) No 2777/75, it would be advisable to extend the circumstances, provided for in Article 3(4) of Commission Regulation (EC) No 633/2004 (2), in which the Commission may take steps to restrict the issue of export licences or the lodging of applications for such licences during the reflection period for which provision is made following the lodging of applications. (3) The circumstances in which these measures may be taken by destination should also be laid down. (4) Regulation (EC) No 633/2004 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION: Article 1 Article 3 of Regulation (EC) No 633/2004 is hereby amended as follows: 1. Paragraph 4 is replaced by the following: 4. Where the issue of export licences would or might result in the available budgetary amounts being exceeded or in the maximum quantities which may be exported with a refund being exhausted during the period concerned, in view of the limits referred to in Article 8(11) of Regulation (EEC) No 2777/75, or would not allow exports to continue during the remainder of the period, the Commission may: (a) set a single acceptance percentage for the quantities applied for; (b) reject applications for which licences have not yet been granted; (c) suspend the lodging of licence applications for a maximum period of five working days, extendable by the procedure specified in Article 17 of Regulation (EEC) No 2777/75. Licence applications made during the suspension period shall be invalid. The measures provided for in the first subparagraph may be implemented or modulated by category of product and by destination. 2. The following paragraph 4a is inserted: 4a. The measures provided for in paragraph 4 may also be adopted where export licence applications relate to quantities which exceed or might exceed the normal disposable quantities for one destination and issuing the licences requested would entail a risk of speculation, distortion of competition between operators, or disturbance of the trade concerned or of the Community market. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 August 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 282, 1.11.1975, p. 77. Regulation as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (2) OJ L 100, 6.4.2004, p. 8.